Case 4:19-cr-00002-MWB Document 2 Filed 01/07/19 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

se s ‘ DOCKET NUMBER (Tran. Court)
2 reer mre a en ¥
(Rev. 2/88) JUDGE GHANIN Eien!
TRANSFER OF JURISDICTE DOCKET NA (REE Court)
aC © ™ ded pS bed
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE: DISTRICT DIVISION
Marcus Davis DISTRICT OF VERMONT
MD/PA
NAME OF SENTENCING JUDGE
The Honorable J. Garvan Murtha
DATES OF PROBATION/SUPERVISED FROM TO
oe 4/24/2017 | 4/23/2021
OFFENSE

Possession with Intent to Distribute 100 grams or more of Heroin

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF VERMONT

 

IT IS HEREBY ORDERED that pursuant to 18 U.S.C. 3605 the jurisdiction of the probationer or supervised
releasee named above be transferred with the records of the Court to the United States District Court for the Middle
District of Pennsylvania upon that Court's order of acceptance of jurisdiction. This Court hereby expressly consents that
the period of probation or supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this Court.*

 

I2- 2K NS isa

Date United States District Judge

 

 

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised release be
accepted and assumed by this Court from and after the entry of this order.

Ny. 7 0/4. Ci! t Sime

 

 

r
faefive Date United States District Judge

 

 

 
